Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 1 of 15 PageID #: 88



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 UNITED STATES OF AMERICA            )
                                     )
                                     )
      v.                             )
                                     )         Cr. No. 20-012 WES
                                     )
 JUAN GUERRERO,                      )
                                     )
           Defendant.                )
 ___________________________________)

                             OPINION AND ORDER

 WILLIAM E. SMITH, District Judge.

       Before the Court is Juan Guerrero’s Motion to Suppress, ECF

 No. 7.    For the reasons that follow, the Motion is GRANTED.

 I.    Procedural History

       On February 11, 2020, Guerrero was indicted on one count of

 being a felon in possession of ammunition in violation of 18 U.S.C.

 § 922(g)(1).     Guerrero subsequently filed the instant Motion to

 Suppress, and the Court held an evidentiary hearing via Zoom on

 October 29, 2020.     Officers William Sherrill and Kalvin Rosado of

 the Providence Police Department testified, and several exhibits,

 including body camera video footage from four officers, were

 introduced into evidence. 1      The Court heard argument on November

 2, 2020.




       1Aside from a single exception, infra note 6, the Court fully
 credits the testimony of both officers.
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 2 of 15 PageID #: 89



 II.   Factual Background

       In the early morning of October 21, 2019, while patrolling in

 separate cruisers, Officers Sherrill and Rosado received a radio

 call stating that shots had been fired.           See Oct. 29, 2020 Hr’g

 Tr. 9-10, 82-83.       As the officers drove towards the reported

 location, they observed a dark BMW sedan speeding in the opposite

 direction, about half a mile from the scene of the crime.           See id.

 at 10-16, 39-40, 84.     The officers reversed course and pursued the

 vehicle.    See id. at 16-17, 22-23.        As they got close, the BMW

 turned onto a side street.          See id. at 17.       Officer Sherrill

 activated his vehicle’s lights and used a series of tones to

 indicate that the BMW should pull over, but the driver – later

 learned to be Guerrero - continued to drive recklessly, making

 four turns in quick succession.        See id. at 18-19, 21, 40.      After

 the BMW eventually stopped, the officers approached with weapons

 drawn.   See id. at 23.    More officers soon arrived.       See Gov’t Ex.

 5, Lewis Body Camera, at 0:00–0:20.

       Guerrero was in the driver’s seat, and a sixteen-year-old was

 in the front passenger’s seat.       See Oct. 29, 2020 Hr’g Tr. 25-29,

 34.   Both were ordered to exit the vehicle, and the passenger fully

 complied.   See Gov’t Ex. 4, Rosado Body Camera, at 0:30–1:45.           For

 officer security, the passenger was handcuffed and placed in a

 police vehicle.    Id. at 1:05-1:40; Oct. 29, 2020 Hr’g Tr. 88.          The

 officers planned to release the juvenile, though, and at the end

                                      2
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 3 of 15 PageID #: 90



 of the encounter they contacted his mother and drove him home.

 Oct. 29, 2020 Hr’g Tr. 88-90.

        Guerrero, on the other hand, initially failed to follow police

 commands to exit the vehicle and to lie on the ground.           See id. at

 27-29; Gov’t Ex. 4, at 0:00-1:00.             After repeated orders he

 complied, at which point he was handcuffed and placed in a police

 vehicle.      See Oct. 29, 2020 Hr’g Tr. 27-29; Gov’t Ex. 4, at 0:10-

 1:38.      But, unlike his companion, Guerrero was never going to be

 released, as the officers considered him to be under arrest for

 eluding law enforcement.      See Oct. 29, 2020 Hr’g Tr. 31-32, 96.

        During these events, multiple officers began to search the

 BMW.       See Gov’t Ex. 3, Sherrill Body Camera, at 0:17-1:18; Gov’t

 Ex. 4, at 1:45–4:28.      Inside of a backpack in the back seat area,

 an officer found ammunition, which Guerrero now seeks to suppress.

 See Oct. 29, 2020 Hr’g Tr. 31, 59, 89.          At all times during the

 search, both Guerrero and the passenger were handcuffed.            See id.

 at 89-91; Gov’t Exs. 3-6, Body Camera Footage.           Additionally, at

 all times during the search, both were either inside of a police

 vehicle or guarded by multiple police officers.          See Gov’t Exs. 3-

 6, Body Camera Footage. 2




        2After the search had already commenced, the officers
 received a radio call stating that the shooter was wearing “all
 black” and had run down Cranston Street. See Gov’t Ex. 3, Sherrill
 Body Camera, at 0:55. Due to the timing of the radio call, the
 Court does not consider this in its analysis.

                                      3
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 4 of 15 PageID #: 91



 III. Discussion

        Guerrero argues that the vehicle search violated the Fourth

 Amendment.     See Def.’s Mem. Supp. Mot. Suppress 2, ECF No. 7-1.

 The Government contends that the search was justified by concerns

 for officer safety under Michigan v. Long, 463 U.S. 1032 (1983).

 Mem. Supp. Gov’t Opp’n 7-8, ECF No. 12-1.               The Court agrees with

 Guerrero.

         “On a motion to suppress evidence seized on the basis of a

 warrantless search, the presumption favors the defendant, and it

 is the government’s burden to demonstrate the legitimacy of the

 search.”     United States v. Serrano-Acevedo, 892 F.3d 454, 457 (1st

 Cir. 2018) (citation and quotations omitted).             “Subject to limited

 exceptions, warrantless searches of private property are per se

 unreasonable.”       United States v. Lopez, 380 F.3d 538, 543 (1st

 Cir.   2004)   (citing   California     v.    Acevedo,    500   U.S.   565,   580

 (1991)).

        One   such    exception    was       identified     in   Long:    “[T]he

 [warrantless]       search   of   the       passenger    compartment     of    an

 automobile, limited to those areas in which a weapon may be placed

 or   hidden,   is   permissible   if    the    police    officer   possesses    a

 reasonable belief based on ‘specific and articulable facts which,

 taken together with the rational inferences from those facts,

 reasonably warrant’ the officers in believing that the suspect is

 dangerous and the suspect may gain immediate control of weapons.”

                                         4
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 5 of 15 PageID #: 92



 463 U.S. at 1049–50 (quoting Terry v. Ohio, 392 U.S. 1, 21 (1968)).

 Additionally, under United States v. Lott, 870 F.2d 778 (1st Cir.

 1989), the officers must have in fact been motivated by officer

 safety;    a     search    conducted      solely       for    investigatory         purposes

 cannot     be     justified       by    objective        circumstances         indicating

 dangerousness.       See id. at 783–84.              Thus, the Government bears the

 burden     of    showing    both       that    the    officers      were     subjectively

 motivated by officer safety and that the motivation was objectively

 reasonable.

       1.        Objective Prong

       Breaking      down    the    rule       from    Long,    it     is    clear    that   a

 protective sweep is unjustified unless the facts known to the

 officers       established    reasonable          suspicion      of    at    least    three

 factors: (1) the automobile contained a weapon; (2) the suspect(s),

 if given the opportunity, would have used that weapon against the

 officers; and (3) the suspect(s) would have, at some point in the

 near future, been able to access the vehicle.                          See 463 U.S. at

 1049–50.

       The first two requirements are easily met. Based on the BMW’s

 temporal and geographic proximity to the gun shots, the direction

 in which the BMW was travelling (away from the location of the gun

 shots), Guerrero’s reckless and evasive driving, and his lack of

 compliance with officer commands, there was reasonable suspicion

 to believe that the car contained a weapon and that Guerrero or

                                               5
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 6 of 15 PageID #: 93



 his passenger would have used that weapon against the officers if

 given the chance.           See Lott, 870 F.2d at 785 (noting relevance of

 whether “police had reason to suspect the presence of firearms

 based on the type of crime suspected”); compare United States v.

 Martinez,      762   F.3d     127,   132   (1st    Cir.    2014)    (“[Defendant’s]

 involvement in past crimes, [the fact that a wake for a murdered

 gang member had occurred that evening nearby], the reaction of a

 car full of gang members when a police car approached, and the

 refusal to keep hands visible all pointed toward a reasonable

 likelihood      that    [the     defendant]       was     armed    and    potentially

 dangerous.”), and United States v. McGregor, 650 F.3d 813, 821

 (1st   Cir.    2011)    (holding     protective         sweep    permissible   where,

 following gang shooting, car sped towards hospital where victims

 were being treated, running a red light, and officers recognized

 occupants, who were nervous and out of breath, as gang members

 with firearms offenses), with United States v. McKoy, 428 F.3d 38,

 40    (1st    Cir.   2005)     (“dangerousness      of     the    neighborhood       and

 [suspect’s] nervous appearance and movements inside the car [were]

 insufficient to justify the frisk”).

        But the requirement that the suspects could have accessed the

 vehicle is trickier, as both Guerrero and the passenger were

 handcuffed and under police control at the time of the search.                        To

 properly analyze this access requirement, a brief summary of the

 two    categories      of    warrantless       vehicle    searches       justified   by

                                            6
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 7 of 15 PageID #: 94



 officer safety - searches incident to arrest and protective sweeps

 during investigatory stops – is necessary.

        In Chimel v. California, 395 U.S. 752 (1969), the Supreme

 Court established the now-familiar rule for searches incident to

 arrest: “When an arrest is made, it is reasonable for the arresting

 officer to search the person arrested in order to remove any

 weapons that the latter might seek to use in order to resist arrest

 or effect his escape.”       Id. at 762–63.       Additionally, the officer

 may search “the area within his immediate control . . . .”               Id. at

 763    (quotations    omitted).      Applying      that   principle     to    the

 automobile context, the Court in New York v. Belton, 453 U.S. 454

 (1981), held that when an officer “has made a lawful custodial

 arrest of the occupant of an automobile, [the officer] may, as a

 contemporaneous incident of that arrest, search the passenger

 compartment     of   that    automobile”    and    “any    containers      found

 within . . . .”      Id. at 460.

        But courts embraced this rule a little too enthusiastically,

 “treat[ing] the ability to search a vehicle incident to the arrest

 of a recent occupant as a police entitlement rather than as an

 exception justified by the twin rationales of Chimel.”                Thornton

 v.    United   States, 541    U.S.   615,    624    (2004)   (O’Connor,       J.,

 concurring in part). As part of this overreach, courts had allowed

 searches even where the arrestee was “handcuffed and secured[,]”

 thus   rendering     it   “improbable”    that    the   arrestee   could     have

                                       7
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 8 of 15 PageID #: 95



 accessed weapons in the vehicle.            Arizona v. Gant, 556 U.S. 332,

 342 (2009) (citations omitted).            The Gant Court reigned in these

 excesses: “[T]he Chimel rationale authorizes police to search a

 vehicle incident to a recent occupant’s arrest only when the

 arrestee is unsecured and within reaching distance of the passenger

 compartment at the time of the search.”           Gant, 556 U.S. at 343.

       That holding is directly on point here.             At the time of the

 vehicle search, Guerrero was handcuffed and under police control.

 The officers considered him to be under arrest and were not

 planning on releasing him.       Only if Guerrero were a “combination

 acrobat and Houdini” could he have accessed and utilized a weapon

 located inside of a backpack in the car.            See 3 Wayne R. LaFave,

 Search and Seizure § 6.3(c) (6th ed. 2020).                  Therefore, the

 Government wisely concedes that Guerrero “would not be reentering

 the motor vehicle . . . .”       Mem. Supp. Gov’t Opp’n 8.

       Instead,    the   Government     contends    that     the   search    was

 justified because the juvenile passenger could have reentered the

 vehicle and retrieved a weapon.            See id.; Nov. 2, 2020 Hr’g Tr.

 18, 21, 25, 43-44.      As discussed, the passenger was handcuffed and

 under   officer   control   at   all   relevant    times.     There   was    no

 reasonable possibility that he could have broken free, ducked and

 dodged the officers surrounding the BMW, and obtained a weapon.

 But the Government contends that a protective sweep of the BMW was

 nonetheless justified because officers were planning to later

                                        8
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 9 of 15 PageID #: 96



 release the passenger, at which point he could have accessed the

 vehicle.    See Nov. 2, 2020 Hr’g Tr. 18, 21, 25, 43-44; Mem. Supp.

 Gov’t Opp’n 8.

       Therefore, this inquiry does not live within the framework of

 searches incident to arrest, but rather that of vehicle “frisks,”

 a world born from Terry.        As every first-year law student learns,

 and every police recruit is taught, where an officer has reasonable

 suspicion to believe “that criminal activity may be afoot and that

 the [persons in question] may be armed and presently dangerous,”

 the officer may “conduct a carefully limited search of the outer

 clothing   of    such    persons . . . .”      Terry,    392    U.S.    at   30.

 Extending that principle to roadside encounters, the Supreme Court

 later   held    that    “the   [warrantless]   search    of    the   passenger

 compartment of an automobile, limited to those areas in which a

 weapon may be placed or hidden, is permissible if the police

 officer possesses a reasonable belief based on ‘specific and

 articulable     facts    which,   taken   together      with   the     rational

 inferences from those facts, reasonably warrant’ the officers in

 believing that the suspect is dangerous and the suspect may gain

 immediate control of weapons.”        Long, 463 U.S. at 1049–50 (quoting

 Terry, 392 U.S. at 21).

       But does Gant’s limitation - that a search for weapons is

 permissible only where the arrestee is unsecured and near the




                                       9
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 10 of 15 PageID #: 97



 vehicle – apply to protective sweeps pursuant to Long?                         The First

 Circuit says “no”, albeit in a brief, footnoted discussion:

       Gant explicitly limited its holding to a search-
       incident-to-arrest setting, leaving Long intact. See,
       e.g., [Gant, 556 U.S. at 346-51]; see also id. at [352]
       (Scalia, J., concurring) (explaining that “[w]here no
       arrest is made, we have held that officers may search
       the car if they reasonably believe ‘the suspect is
       dangerous and . . . may gain immediate control of
       weapons,’” adding that “[i]n the no-arrest case, the
       possibility of access to weapons in the vehicle always
       exists, since the driver or passenger will be allowed to
       return to the vehicle when the interrogation is
       completed”) (quoting Long, 463 U.S. at 1049).

 McGregor, 650 F.3d at 825 n.5; see also United States v. Diaz, 519

 F.3d 56, 63 (1st Cir. 2008) (holding pre-Gant that “safety concerns

 justify    [a]      search    where       the       vehicle’s    occupant      [is]   only

 temporarily detained under Terry and may imminently regain control

 of the vehicle and its contents”).

       This Court interprets the above-quoted footnote as permitting

 the   police     to   presume       that   a        non-arrested   suspect,      even   if

 handcuffed     at     the    time   and    a    juvenile,       will   have,    at    least

 theoretically, an opportunity to reenter the vehicle.                          Thus, the

 temporary restraint of the passenger here, while clearly at the

 outer limits of the Supreme Court’s holding, did not restrict the

 officers’ authority to conduct such a protective sweep pursuant to

 Long.    The objective prong is therefore satisfied.




                                                10
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 11 of 15 PageID #: 98



       2.    Subjective Prong

       Under current First Circuit precedent, however, objective

 reasonableness is not enough.        “Although Terry and Long speak in

 terms of an objective test (‘reasonableness’) for determining the

 validity of an officer’s frisk for weapons, we do not read those

 cases as permitting a frisk where, although the circumstances might

 pass an objective test, the officers in the field were not actually

 concerned for their safety.”        Lott, 870 F.2d at 783–84.         Where a

 search is “not . . . animated by concerns for safety[, but rather]

 driven by the understandable - but unconstitutionally applied -

 curiosity of a seasoned police officer[,]” any resulting evidence

 must be suppressed.      Id. at 785 (quotations omitted).

       Subsequent to Lott, the Supreme Court held in Whren v. United

 States, 517 U.S. 806 (1996), that a vehicle stop justified by a

 traffic    violation    but   motivated    by   the    officer’s    desire   to

 investigate other crimes does not violate the Fourth Amendment

 because    “[s]ubjective      intentions   play   no    role   in   ordinary,

 probable-cause Fourth Amendment analysis.”            Id. at 813.

       The First Circuit has noted that “[Whren’s] reasoning casts

 doubt on Lott’s holding that an officer’s subjective fears must be

 demonstrated to justify a car search under Long . . . .”            McGregor,

 650 F.3d at 822.       Whren’s holding, however, dealt only with the

 officer’s decision to stop the vehicle; vehicle searches were not

 at issue, and Long was never mentioned.           See generally Whren, 517

                                      11
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 12 of 15 PageID #: 99



 U.S. 806.    Therefore, Lott remains good (if vulnerable) law.              See

 McGregor, 650 F.3d at 821-22 (“It is an open question whether

 Lott’s ‘actual fear’ analysis is consistent with . . . Whren . . .

 But the government has not raised the issue here, so we will not

 address it.”); United States v. Ivery, 427 F.3d 69, 73 (1st Cir.

 2005) (“Having concluded that Lott’s actual suspicion requirement

 is satisfied here, we decline the government’s invitation to

 reconsider the continuing validity of that aspect of Lott in light

 of [Whren].”); United States v. Nee, 261 F.3d 79, 85-87 (1st Cir.

 2001) (declining to consider the government’s unpreserved argument

 that Whren had overruled Lott); see also United States v. Orth,

 873 F.3d 349, 358 (1st Cir. 2017) (applying subjective prong from

 Lott without discussion of Whren).          The Government does not argue

 otherwise.      In fact, at oral argument the Government explicitly

 stated that officer intent is relevant.          See Nov. 2, 2020 Hr’g Tr.

 36-37.

       Several    factors    indicate      that   the   officers    lacked    a

 subjective fear of the sixteen-year-old passenger.                Immediately

 after handcuffing the passenger, and without frisking him, Officer

 Rosado walked away from him twice, leaving him unattended.                  See

 Gov’t Ex. 4, at 1:10-1:30. 3      Had the officers been concerned about

 the passenger’s propensity for violence, they would have kept a


       3Of course, as previously described, the passenger was fully
 secured by the time the vehicle search commenced.

                                      12
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 13 of 15 PageID #: 100



  closer eye on him.        Furthermore, no evidence indicated that the

  passenger was ever frisked.         “If the police truly feared that the

  [passenger] w[as] armed and dangerous . . . , they would have made

  sure, by a Terry frisk, that [he did not have a weapon on his

  person] and then have proceeded to search the car.”                  Lott, 870

  F.2d at 785 (citing Long, 463 U.S. at 1036)).              The officers’ lack

  of concern regarding the passenger is unsurprising. From the jump,

  all eyes (and guns) were vigilantly trained on Guerrero. See Gov’t

  Ex.   5,   Lewis   Body   Camera,    at     0:00–0:20.     Immediately      after

  handcuffing    Guerrero,    the     officers    removed    every   last     little

  object in his pockets.            See id. at 0:57–1:35.            This patent

  disparity between the treatment of the two individuals indicates

  that the officers were not fearful of the passenger.                  Moreover,

  the officers searched the BMW thoroughly, including the trunk.

  See Long, 463 U.S. at 1049–50 (allowing “search of [only] the

  passenger     compartment”). 4        The    nature   of    the    search    thus

  demonstrates an eye towards investigation and prosecution, not


        4By the time of the trunk search, the officers had already
  located the ammunition, arguably giving them probable cause to
  search the rest of the car for a firearm. See United States v.
  Dion, 859 F.3d 114, 131 (1st Cir. 2017) (“[P]olice officers may
  seize and search an automobile prior to obtaining a warrant where
  they have probable cause to believe that the automobile contains
  contraband.” (citations and quotations omitted)). But, based on
  the video footage, the Court finds that the trunk search was not
  an intentional redirection from a pre-ammunition protective sweep
  to a post-ammunition evidentiary search. Rather, the trunk search
  was the natural continuation of an ongoing evidentiary mission,
  and thus weighs mildly against the Government.

                                         13
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 14 of 15 PageID #: 101



  officer safety.      Cf. Lott, 870 F.2d at 785 (“[T]he search was

  directed towards finding contraband[,]” which “is improper under

  Terry and Long.”). 5    Lastly, the officers’ demeanor, as documented

  in the body camera footage, does not indicate an actual fear of

  the passenger.

        The Court finds that the officers did not subjectively fear

  that the passenger would reenter the BMW, obtain a weapon, and

  wield it against them. 6       Thus, the search violated the Fourth

  Amendment, and its fruits are inadmissible at trial.            See United

  States v. Camacho, 661 F.3d 718, 728 (1st Cir. 2011) (citing Wong




        5To be clear, the officers’ intentions were in many ways
  admirable, and the Court ascribes no ill will to them. A large
  part of the officers’ intent seems to have been the general goal
  of advancing public safety by locating and confiscating illegal
  firearms. As well intentioned as these officers may have been for
  public safety, the community caretaking exception does not apply
  here. To qualify as community caretaking, an officer’s actions
  “must be distinct from the normal work of criminal investigation.”
  Castagna v. Jean, 955 F.3d 211, 220 (1st Cir. 2020) (citations and
  quotations omitted); see also Matalon v. Hynnes, 806 F.3d 627, 635
  (1st Cir. 2015) (“[Q]uintessential criminal investigation activity
  [of] pursu[ing] a fleeing felon in the immediate aftermath of a
  robbery . . . fall[s] far beyond the borders of . . . the community
  caretaking exception.”).    Here, the officers were acting in a
  standard investigatory mode – with the additional goal of community
  caretaking – and therefore cannot find refuge in the doctrine.

        6The Court does not credit the officers’ testimony to the
  contrary. See Oct. 29, 2020 Hr’g Tr. 32, 91-92.


                                       14
Case 1:20-cr-00012-WES-LDA Document 17 Filed 01/21/21 Page 15 of 15 PageID #: 102



  Sun v. United States, 371 U.S. 471, 488 (1963) (other citations

  omitted)). 7

  IV.   Conclusion

        Based on the foregoing reasons, Defendant Juan Guerrero’s

  Motion to Suppress, ECF No. 7, is GRANTED.



  IT IS SO ORDERED.




  William E. Smith
  District Judge
  Date: January 21, 2021




        7Due to this conclusion, the Court does not reach Guerrero’s
  other argument that the officers unconstitutionally seized him.
  See Def.’s Mem. Supp. Mot. Suppress 1-2, ECF No. 7-1.

                                       15
